ACCEPTED
                                                                                         03-15-00065-CR
                                                                                                 5174070
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     5/6/2015 1:00:49 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK


                                NO. 03-15-00065-CR
                                                                      FILED IN
ELIZABETH BLACK,                          §                    3rd COURT OF APPEALS
Appellant                                 §        IN THE COURT OF AUSTIN,  TEXAS
                                                                      APPEALS
                                                               5/6/2015 1:00:49 PM
                                          §
                                                                 JEFFREY D. KYLE
vs.                                       §         FOR THE THIRD   DISTRICT
                                                                       Clerk
                                          §
THE STATE OF TEXAS,                       §                OF TEXAS
Appellee                                  §
                     APPELLANT'S SECOND MOTION
                 FOR EXTENSION OF TIME TO FILE BRIEF
TO THE HONORABLE THIRD COURT OF APPEALS:
      COMES NOW, ELIZABETH BLACK, Appellant, and files this motion for
an extension of thirty (30) days in which to file Appellant's Brief. This request is
made pursuant to and in compliance with Texas Rules of Appellate Procedure 10.1
and 10.5(b)(l). In support of this motion, Appellant shows the court the following:
                                          I.
      Appellant appealed a pre-trial suppressiOn order in a Driving While
Intoxicated case from the Travis County Court at Law Number Five, Cause
Number C1CR-13-217530 which was denied on January 13, 2015. Appeal was
perfected by Appellant on January 26, 2015. Appellant filed a motion for extension
of time to file brief on April 9, 20 15. This Honorable Court granted the motion and
Appellant's brief is due May 11, 2015.
                                         II.
      Counsel for Appellant has a very large docket and trial schedule which has
prevented him from being able to complete a brief. Additionally, council for
Appellant is out of town this week. Appellant's co-counsel, Meril "Gene" Anthes,
Jr., is drafting Appellant's brief-however, his wife just had their second child on
April30, 2015, and he's a little sleep deprived.
        Appellant respectfully requests an extension of thirty (30) days in which to
file her brief.
        WHEREFORE, Appellant prays the court grant this motion and extend the
deadline for filing Appellant's Brie




                                                                 . GUNTER
                                              State Bar No. 08624600
                                              ALAN BENNETT
                                              State Bar No. 02137100
                                              MERIL "GENE" ANTHES, JR.
                                              State Bar No. 24040125
                                              GUNTER, BENNETT & ANTHES, P.C.
                                              600 West Ninth Street
                                              Austin, Texas 78701-2212
                                              Chris@GBAFirm.com
                                              www.GBAFirm.com
                                              Phone: (512) 476-2494
                                              Fax: (512) 476-2497
                                              Attorney for Appellant

                          CERTIFICATE OF SERVICE
        I certify that a true and correct copy of the above and foregoing Motion for
Extension of Time to Brief was delivered to Ms. Giselle Horton, Assistant Travis
County Attorney, via facsimile to (512)               on this the 6th day of April,
2014.




                                              MERIL "GENE" ANTHES JR
                                                                         '
THE STATE OF TEXAS                 §
                                   §
COUNTY OF TRAVIS                   §

                                   VERIFICATION

       On this day, MERIL "GENE" ANTHES, JR. appeared before me, the

undersigned notary public, and after I administered an oath to him, upon his oath,

he said he read the Appellant's Second Motion for Extension of Time to Brief and

the facts stated in it are within his pe             and are true and correct.




       SWORN TO AND SUBSCRIBED before me by Meril "Gene" Anthes, Jr.

on May 6, 2015.




                                                 ~~
                                           NOTARY PUBU C, State of Texas
                              NO. 03-15-00065-CR
ELIZABETH BLACK,                        §
Appellant                               §      IN THE COURT OF APPEALS
                                        §
VS.                                     §       FOR THE TIDRD DISTRICT
                                        §
THE STATE OF TEXAS,                     §                OF TEXAS
Appellee                                §

                                    ORDER

      On this day came to be heard Appellant's First Motion for Extension of

Time to File Brief, and the court having reviewed the same finds the motion should

be:

                             GRANTED I DENIED.

      IT IS THEREFORE ORDERED that the time in which to file Appellant's

Brief is extended until the _ _ _   day of _ _ _ _ _ _ _ _ _ , 2015.




      SIGNED this_ day of _ _ _ _ _ _, 2015.




                                            JUDGE PRESIDING
                                                                   GUNTER,
                                                                   BENNETT
                                                                   &ANTHES
                                                   ATTORNEYS        AT   LAW


                                                    600 WEST NINTH STREET
                                                      AUSTIN, TEXAS 78701
Christopher M. Gunter*                                                                                        Telephone:
Alan Bennett                                                                                             Office: (512) 476-2494
Merit "Gene" Anthes, Jr.                                                                                   Fax: (512) 476-2497
• Board Certified - Criminal Law
  Texas Board of Legal Specialization




                                                           May 6, 2015

           Honorable Jeffrey D. Kyle                                                    Via Electronic Delivery
           Clerk of the Court
           Austin Court of Appeals
           Price Daniel Sr. Building
           209 West 14th Street, Room 101
           Austin, Texas 78701

                                                             RE:    The State of Texas
                                                                    vs.
                                                                    Elizabeth Black
                                                                    No. 03-15-00065-CR
                                                                    On Appeal from Travis County
                                                                    Court-at-law Number Five
                                                                    Cause No. C1CR-13-217530


           Dear Mr. Kyle:

                   Enclosed for filing please find Appellant's Second Motion for Extension of Time to File
           Brief in the above-referenced cause.

                  Thank you for your a si t                     atter . Please feel free to contact me should you
           have any questions.




           cc:          Giselle Horton
                        Assistant Travis County Attorney
                        Via Facsimile (512) 854-9316